 

Exhibit 10.4

 

Execution Version

 

AMENDMENT NO. 1 TO WARRANT AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE WARRANT AGREEMENT (this “Amendment”) is made as of
October 7, 2016, by and between AR Capital Acquisition Corp., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation, as warrant agent (the “Warrant Agent”). Capitalized terms
used herein and not otherwise defined shall have the meanings assigned thereto
in the Warrant Agreement (as defined below).

 

WHEREAS, on October 7, 2014, the Company consummated an initial public offering
(the “Offering”) of units of the Company’s equity securities, each such unit
comprised of one share of the Company’s common stock, par value $0.0001 per
share (“Common Stock”), and one-half of one Warrant (as defined below) and, in
connection therewith, issued and delivered 12,000,000 warrants to public
investors in the Offering (each a “Public Warrant” and collectively, the “Public
Warrants”);

 

WHEREAS, the Company and the Warrant Agent are parties to that certain Warrant
Agreement, dated as of October 1, 2014, and filed by the Company with the United
States Securities and Exchange Commission on October 7, 2014 as an exhibit to a
current report on Form 8-K (the “Warrant Agreement”), which governs the Public
Warrants;

 

WHEREAS, on September 16, 2016, the Company entered into that certain Agreement
(as may be amended), by and among the Company, Axar Capital Management L.P., a
Delaware limited partnership and AR Capital, LLC, a Delaware limited liability
company (the “Transfer Agreement”);

 

WHEREAS, the Company and the Warrant Agent seek to amend the Warrant Agreement
to provide that (i) the Public Warrants, upon the consummation of an initial
business combination as contemplated by the Transfer Agreement (the “Business
Combination”), automatically convert into $0.15 per Public Warrant, payable in
cash or shares of Common Stock (valued at $10.00 per share), at the discretion
of the Company and (ii) the exercise price of the Private Placement Warrants is
$12.50 per share (subject to adjustment as provided therein);

 

WHEREAS, pursuant to Section 9.8 of the Warrant Agreement, the Company has
obtained the consent of at least 50% of the Registered Holders of the
outstanding Public Warrants to this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.Amendment of Warrant Agreement.

 

(a)Section 3.1 is amended and restated in its entirety as follows:

 

“3.1 Warrant Price. Each Warrant shall entitle the Registered Holder thereof,
subject to the provisions of such Warrant and of this Agreement, to purchase
from the Company the number of shares of Common Stock stated therein, at the
price of (i) $11.50 per share in the case of Public Warrants or (ii) $12.50 per
share in the case of Private Placement Warrants, in each case subject to the
adjustments provided in Section 3 hereof and in the last sentence of this
Section 3.1. The term “Warrant Price” as used in this Agreement shall mean the
price per share at which shares of Common Stock may be purchased at the time a
Warrant is exercised. The Company in its sole discretion may lower the Warrant
Price at any time prior to the Expiration Date (as defined below) for a period
of not less than twenty (20) Business Days, provided, that the Company shall
provide at least twenty (20) days prior written notice of such reduction to
Registered Holders of the Warrants and, provided further that any such reduction
shall be identical among all of the Warrants.”

 

 

 

 

(b)A new Section 6.5 is added to the Warrant Agreement as follows:

 

“6.5 Mandatory Exchange of Public Warrants upon Consummation of a Business
Combination. Notwithstanding anything to the contrary in this Agreement, not
less than all of the outstanding Public Warrants shall be automatically
converted upon the consummation of a Business Combination (the “Public Warrant
Conversion Date”), into the right to receive $0.15 per Public Warrant (the
“Business Combination Redemption Price”), payable in cash or shares of Common
Stock (valued at $10.00 per share), at the option of the Company. On and after
the Public Warrant Conversion Date, the record holder of the Pubic Warrants
shall have no further rights except to receive, upon surrender of the Public
Warrants to the Warrant Agent, the Business Combination Redemption Price.”

 

2.Miscellaneous Provisions.

 

(a)Effectiveness of Amendment. Each of the parties hereto acknowledges and
agrees that this Amendment shall be terminated and shall be null and void if the
Transfer Agreement is terminated.

 

(b)Successors. All the covenants and provisions of this Amendment by or for the
benefit of the Company or the Warrant Agent shall bind and inure to the benefit
of their permitted respective successors and assigns.

 

(c)Severability. This Amendment shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Amendment or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Amendment a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

 

(d)Applicable Law. The validity, interpretation and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of laws.

 

(e)Counterparts. This Amendment may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

 

 

 

(f)Effect of Headings. The section headings herein are for convenience only and
are not part of this Amendment and shall not affect the interpretation thereof.

 

(g)Entire Agreement. The Warrant Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

 

[Remainder of page intentionally left blank; signature page to follow.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  AR CAPITAL ACQUISITION CORP.

 

  By: /s/ William Kahane     Name: William Kahane     Title: CEO

 

[Signature Page to Amendment to Warrant Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY

 

  By: /s/ Kevin Jennings     Name: Kevin Jennings     Title: Vice President

 

[Signature Page to Amendment to Warrant Agreement]

 

 

